                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                   HAMMOND DIVISION

KATRINA STRUB,                                  )
                                                )
                 Plaintiff,                     )
                                                )
       v.                                       )    Case No. 2:19-cv-229
                                                )
JEFFERY A. SMITH and                            )
KELLY M. HAWKINS,                               )
                                                )
       Defendants.                              )

                                  OPINION AND ORDER

       This matter is before the court on the Motion for Appointment of Counsel [DE 3] filed by

the plaintiff, Katrina Strub, on June 26, 2019. For the following reasons, the motion is

DENIED.

                                           Background

       The plaintiff, Katrina Strub, filed her pro se Complaint, along with a Motion to Proceed

in Forma Pauperis on June 26, 2019. The court denied Strub’s motion to proceed in forma

pauperis as moot because Strub had paid the filing fee. The defendants have not yet responded

to the Complaint. Strub has filed the instant motion requesting that the court appoint counsel to

represent her.

                                           Discussion

       A party has no constitutional or statutory right to counsel in this civil case. See Brown v.

United States, 74 F. App’x 611, 614 (7th Cir. 2003); Zarnes v. Rhodes, 64 F.3d 285, 288 (7th

Cir. 1995) (citing Jackson v. County of McLean, 953 F.2d 1070, 1071 (7th Cir. 1992)).

However, 28 U.S.C. ' 1915(e) provides that “[t]he court may request an attorney to represent

any person unable to afford counsel.” The decision of a district court to appoint counsel is
reviewed for an abuse of discretion. Weiss v. Cooley, 230 F.3d 1027, 1034 (7th Cir. 2000);

Jackson, 953 F.2d at 1071-1072.

       In determining whether to appoint counsel for a civil litigant a court must consider the

following factors: “(1) has the indigent plaintiff made a reasonable attempt to obtain counsel or

been effectively precluded from doing so; and if so, (2) given the difficulty of the case, does the

plaintiff appear competent to litigate it himself?” Pruitt v. Mote, 503 F.3d 647, 654, 661 (7th

Cir. 2007) (stating that there is no presumption in favor of granting or denying a motion for

appointment of counsel and that each motion is to be considered individually). In considering

the competency factor the court must determine “whether the difficulty of the case-factually and

legally-exceeds the particular plaintiff's capacity as a layperson to coherently present it to the

judge or jury himself.” Pruitt, 503 F.3d at 655 (stating that “[t]he question is not whether a

lawyer would present the case more effectively than the pro se plaintiff; ‘if that were the test,

district judges would be required to request counsel for every indigent litigant’”) (quoting

Johnson v. Doughty, 433 F.3d 1001, 1006 (7th Cir. 2006)); see Moffett v. Strahota, 2019 WL

3781878, at *3 (7th Cir. 2019) (the court may conclude that it will not recruit counsel if the

plaintiff was otherwise competent and the case was within his or her personal knowledge). The

court may take into consideration “the plaintiff’s literacy, communication skills, educational

level, and litigation experience” as well as other relevant and practical information such as

“intellectual capacity and psychological history.” Pruitt, 503 F.3d at 655. Any evidence given

in support of the request for counsel, as well as that gleaned from the available pleadings and

other case communication at the time, should be reviewed and considered. Pruitt, 503 F.3d at

655.

       In the motion, Strub indicated that she is unable to afford an attorney. She stated that she



                                                  2
suffers from severe post-traumatic stress disorder and has been deemed disabled. Thus, her only

source of income is the Social Security disability benefits that she receives. She represents that

she has been unable to locate an attorney to represent her on a contingency basis. However, she

has not provided proof of rejections from counsel.

       Here, the case docket reflects that Strub is literate and coherent. Her complaint and

motions are legible and understandable. Given the early stages of the proceedings, the court

finds Strub is competent to present her case without the assistance of counsel. However, the

court has the discretion to revisit the appointment of counsel if at any time in the proceedings the

plaintiff proves herself incompetent to litigate her own claims. Pruitt, 503 F.3d at 658. If Strub

renews her request for appointment of counsel, she should give the court rejection letters from at

least three lawyers to prove that she has made reasonable efforts to find a lawyer on her own. In

addition, she needs to explain why she believes this case is difficult and why she is not

competent to litigate it herself. She needs to include details of her education and litigation

experience. Until then, Strub will continue to proceed with this case pro se.

       Based on the foregoing reasons, the Motion for Appointment of Counsel [DE 3] is

DENIED.

       ENTERED this 22nd day of August, 2019.

                                                              /s/ Andrew P. Rodovich
                                                              United States Magistrate Judge




                                                  3
